Citation Nr: 1301594	
Decision Date: 01/15/13    Archive Date: 01/23/13

DOCKET NO.  09-18 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington


THE ISSUES

1.  Entitlement to a disability rating higher than 20 percent for degenerative joint disease of the cervical spine.

2.  Entitlement to a disability rating higher than 20 percent for herniated nucleus pulposus L5-S1.

3.  Entitlement to a disability rating higher than 10 percent for right carpal tunnel syndrome.

4.  Entitlement to a disability rating higher than 10 percent for left carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to September 1990, with approximately one year and three months of prior active service.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Seattle, Washington RO.  In April 2011, a Travel Board hearing was held before the undersigned; a transcript of the hearing is included in the claims file.  In May 2011, the matters were remanded for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The most recent VA examination for all of the disabilities on appeal occurred in November 2010.  In an August 2012 statement, the Veteran's representative asserted that the Veteran's condition regarding the cervical and thoracolumbar spine disabilities is "far worse", including flare-ups every 2 to 3 weeks and lasting for hours (as reported on the November 2010 examination) in addition to tenderness to touch and debilitating pain on a regular basis (not found/reported on the November 2010 examination).  The Veteran's representative also asserted that the bilateral carpal tunnel syndrome has worsened since the most recent VA examination, causing pain in both hands and wrists (the Veteran denied any neuralgia or neuritis due to this bilateral disability on the November 2010 examination).

While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  Therefore, these claims must be remanded.

Additionally, the most recent VA treatment records in the claims file are dated April 2011.  Any VA treatment records not yet associated with the claims file are constructively of record and must be obtained for treatment of the disabilities on appeal.

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure for the record copies of the complete updated (since April 2011) clinical records of any treatment the Veteran has received for each of the disabilities at issue.

2.  The RO should also arrange for an appropriate examination of the Veteran to assess the current severity of his service-connected degenerative joint disease of the cervical spine, herniated nucleus pulposus L5-S1, and bilateral carpal tunnel syndrome.  The Veteran's claims file (including this remand) must be reviewed by the examiner in conjunction with the examination, including any recently obtained VA treatment records.  

(a) The examiner must be provided a copy of the criteria for rating spine disabilities, and the findings reported must be sufficiently detailed to allow for rating under those criteria, i.e., note the presence or absence of each symptom in the criteria for ratings above 20 percent (both under the General Formula and based on incapacitating episodes).  The examiner should also comment on the expected impact of the symptoms found on the Veteran's everyday and occupational functions, and must explain the rationale for all opinions offered.

(b) The examiner must also be provided a copy of the criteria for rating carpal tunnel syndrome, and the findings reported must be sufficiently detailed to allow for rating under those criteria, i.e., note the presence or absence of each symptom in the criteria for ratings above 10 percent.  The examiner should also comment on the expected impact of the symptoms found on the Veteran's everyday and occupational functions, and must explain the rationale for all opinions.

3.  The RO should then re-adjudicate the claims on appeal.  If any remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


